Sweeney, J.
First degree escape requires proof that a defendant escaped from custody while detained pursuant to a felony conviction. RCW 9A.76.110(1). Police stopped Lonnie Walls pursuant to an outstanding felony warrant. He bolted. The questions are whether he was being “detained” pursuant to a felony conviction and whether his escape was from custody. We answer yes on both counts and affirm his conviction for first degree escape.
FACTS
An officer of the East Wenatchee Police Department saw Lonnie Walls and two other men walking down the street. The officer recognized the three men from prior contacts. He radioed in a “wants” check on the three men. Mr. Walls had a pending felony arrest warrant for violating the conditions of community placement.
The officer approached Mr. Walls and reported the pending arrest warrant. Mr. Walls identified himself. The officer confirmed the warrant was valid and told Mr. Walls he was under arrest.
The officer then asked Mr. Walls to step toward his patrol car. The officer briefly placed his hand on Mr. Walls’s elbow and then escorted him to the patrol car. Mr. Walls walked directly in front of the officer. The officer then began to handcuff Mr. Walls. Mr. Walls started to comply, but then “bolted.” Police caught him after a short chase.
The State charged Mr. Walls with first degree escape. He waived his right to a jury trial. The court found him guilty as charged.
DISCUSSION
 The construction of a statute is a question of law *795which we review de novo. State v. Martin, 137 Wn.2d 774, 788, 975 P.2d 1020 (1999). What detained means, then, is a question of law. See City of Redmond v. Cent. Puget Sound Growth Mgmt. Hearings Bd., 136 Wn.2d 38, 49, 959 P.2d 1091 (1998) (proper definition of a statutory term is a question of law).
We interpret statutes so as to advance the legislative purpose and avoid “a strained and unrealistic interpretation.” State v. Tejada, 93 Wn. App. 907, 911, 971 P.2d 79 (1999). We do so by giving them a sensible construction. Id. Undefined statutory terms are, absent contrary legislative intent, given their common meaning. State v. Avery, 103 Wn. App. 527, 532, 13 P.3d 226 (2000).
“A person is guilty of escape in the first degree if, being detained pursuant to a conviction of a felony or an equivalent juvenile offense, he escapes from custody or a detention facility.” RCW 9A.76.110(1). First degree escape then has two elements: (1) the person must be detained pursuant to a felony conviction, and (2) escape from either custody or a detention facility.
Mr. Walls argues he was not detained. See State v. Ammons, 136 Wn.2d 453, 460, 963 P.2d 812 (1998) (failure to report for court ordered work crew is escape); State v. Perencevic, 54 Wn. App. 585, 586-87, 774 P.2d 558 (1989) (defendant attempted to dig through the jail TV room wall); State v. Bryant, 25 Wn. App. 635, 636-37, 608 P.2d 1261 (1980) (defendant fled from probation revocation hearing as judge was revoking his suspended sentence under a prior felony conviction).
Mr. Walls had been “previously convicted of three counts of Residential Burglary and one count of Theft in the First Degree, all felonies.” Clerk’s Papers (CP) at 11. And “at the time of defendant’s escape a valid arrest warrant was in effect for the defendant pursuant to his felony convictions.” CP at 11.
State v. Solis1 is on point. There, Mr. Solis was paroled *796from a felony conviction in 1982. State v. Solis, 38 Wn. App. 484, 485, 685 P.2d 672 (1984). In 1983, his parole officer believed Mr. Solis was in probable violation of parole. Id. The parole officer sought and received authorization to suspend Mr. Solis’s parole and have him arrested. Id. The parole officer subsequently contacted a local police department and requested Mr. Solis’s arrest. Id.
A police officer located Mr. Solis and told him there was a warrant for his arrest for a parole violation. Id. The officer grabbed his arm. Mr. Solis broke free and ran. Id. He was charged and convicted of first degree escape. Id.
On appeal, Mr. Solis argued that he was not detained pursuant to a felony conviction. Id. at 486. We disagreed. We relied on former RCW 9.95.130 (1955), which provided: “From and after the suspension, cancellation, or revocation of the parole of any convicted person and until his return to custody he shall be deemed an escapee . . . .” See Solis, 38 Wn. App. at 486. And we held that
[t]he issuance of the order and warrant immediately and effectively suspended Mr. Solis’ parole. The suspension of his parole effectively reinstated his prior felony conviction and upon arrest he would have been held pursuant to the conviction pending an on-site hearing. Until his arrest, by virtue of RCW 9.95.130, he was an escapee until apprehended.

Id.

Mr. Walls was detained, then, on the strength of an outstanding felony warrant. This is so even though the violation was for what is now called community placement.
We also addressed a similar problem in Perencevic. Mr. Perencevic was arrested and sentenced to 30 days for shoplifting. Perencevic, 54 Wn. App. at 586. Mr. Perencevic was first booked under a false name. Police found several arrest warrants once his true identity was discovered. Id. Two of the warrants were “no bail bench warrants” for probation violations stemming from two prior felony convictions. Id.
Mr. Perencevic tried to dig through the wall of the jail’s *797TV room. Id. at 586-87. He did not make it and was subsequently charged and convicted of first degree escape. Id. at 587. Mr. Perencevic appealed and argued that he was not detained pursuant to a felony conviction. Id.
The court affirmed his conviction. It reasoned:
Because there was a causal relationship between the warrants and the prior felony convictions, we hold that Perencevic’s detention for his alleged supervision violation was “pursuant to a conviction of a felony.”
Id. at 589.
The distinctions between Perencevic and this case are not material. Mr. Perencevic was in a county jail being held on both his shoplifting conviction and two “no bail bench warrants.” Id. at 586. Mr. Perencevic was being detained in jail.
“Custody” is “restraint pursuant to a lawful arrest or an order of a court, or any period of service on a work crew.” RCW 9A.76.010(1). Restraint can occur through physical force, threat of force, or “conduct implying force will be used.” Solis, 38 Wn. App. at 486.
“Detained” is not defined in the escape statute. But the dictionary defines “detain” as “to hold or keep in or as if in custody.” Webster’s Third New International Dictionary 616 (1993). If Mr. Walls was in custody, then he was also detained.
Here, the officer told Mr. Walls he was under arrest, touched his elbow, and escorted Mr. Walls to the patrol car. The officer did not physically restrain Mr. Walls. But certainly the threat of force was present. Mr. Walls was in the officer’s custody when he ran away. Solis, 38 Wn. App. at 486.
The only remaining question is whether Mr. Walls was “detained pursuant to a conviction of a felony.” RCW 9A.76.110(1). And that question is easily answered.
Under Perencevic, there need only be a “causal relationship between the warrants and the prior felony convic*798tions.” Perencevic, 54 Wn. App. at 589. Here, there is such a causal relationship. Mr. Walls was on probation/community supervision for prior felonies. CP at 10-11. The warrant for his arrest was based on a “probation violation.” CP at 10-11. The officer, therefore, detained Mr. Walls “pursuant to a conviction of a felony.” Perencevic, 54 Wn. App. at 589.
We affirm the conviction.
Brown, A.C.J., concurs.

 38 Wn. App. 484, 685 P.2d 672 (1984).